Citation Nr: 0420069	
Decision Date: 07/26/04    Archive Date: 08/04/04

DOCKET NO.  96-25 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a compensable evaluation for hypertrophic 
tonsils.

2.  Entitlement to a compensable evaluation for 
dermatophytosis of the feet.

3.  Entitlement to a 10 percent disability evaluation based 
on multiple noncompensable disabilities.

4.  Entitlement to service connection for gastroenteritis.

5.  Entitlement to service connection for residuals of dental 
trauma.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan Taylor, Counsel


INTRODUCTION

The appellant served on active duty from February 1952 to 
January 1956 and from July 1958 to August 1958.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 1995 rating decision of the 
Atlanta, Georgia, Department of Veterans Affairs (VA) 
Regional Office (RO).  

The appellant appeared at a hearing held at the RO on January 
31, 1997.  A transcript of that hearing has been associated 
with the record on appeal.

The issues of entitlement to a compensable evaluation for 
dermatophytosis of the feet, entitlement to a 10 percent 
disability evaluation based on multiple noncompensable 
disabilities, entitlement to service connection for 
gastroenteritis, and entitlement to service connection for 
residuals of dental trauma will be addressed in the Remand 
portion of this document.


FINDINGS OF FACT

1.  VA has notified the claimant of any information, and any 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate his claim and has 
indicated which portion of that information and evidence, if 
any, is to be provided by him and which portion, if any, VA 
would attempt to obtain on his behalf.

2.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

3.  Prior to October 1996, only the earlier criteria for 
rating the appellant's hypertrophic tonsils are applicable.

4.  With respect to the period of time subsequent to October 
1996, neither the pre-October 1996 criteria nor the amended 
criteria for rating the appellant's hypertrophic tonsils are 
more favorable to the appellant.

5.  The appellant's hypertrophic tonsils are currently 
manifested by normal examination of the throat with no 
residuals of treatment for tonsillitis in service.


CONCLUSION OF LAW

The criteria for a compensable disability rating for 
hypertrophic tonsils have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.97, Diagnostic Codes 6516, 6519 
(1996); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.97, Diagnostic 
Codes 6516, 6519 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant's service medical records show that he was 
treated for acute tonsillitis in March 1952, November 1952, 
and September 1953.  At his January 1956 separation 
examination, the appellant was noted to have hypertrophic 
tonsils.

At an October 1995 VA examination, the appellant reported 
having been treated for hypertrophy of his tonsils during his 
military service.  The appellant's throat was evaluated as 
normal.  Diagnoses included service era tonsillar 
hypertrophy, treated and resolved.

At a January 31, 1997 hearing, the appellant testified that 
he coughed phlegm but that he rarely had a problem with 
tonsillitis.  He had last been treated for tonsillitis in 
1994.

At a March 1997 VA examination, the appellant reported that 
he had been treated for a sore throat during service.  He had 
had some soreness in his throat approximately one week before 
the examination.  On examination, tonsillar remnants were 
normal, and no pharyngitis was noted in the oropharynx.  
Diagnoses included active duty treatment of tonsillitis, no 
clinical residuum on examination.

VA medical records dated from February 1995 to March 2003 
show that in September 2000 the appellant was treated as a VA 
outpatient for pharyngitis.

VA has a duty to assist veterans in the development of facts 
pertinent to their claims.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002); see 
also Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
701, 117 Stat. 2651, ____ (Dec. 16, 2003) (to be codified at 
38 U.S.C. §§ 5102, 5103); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2003) (VA regulations implementing the 
VCAA).  This law redefines the obligations of VA with respect 
to the duty to assist and includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2003).  Information means non-evidentiary facts, such as the 
veteran's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45620, 45630 
(2001); 38 C.F.R. § 3.159(a)(5) (2003).  Second, VA has a 
duty to assist the veteran in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2003).

VA regulations implementing the VCAA are applicable to all 
claims filed on or after the date of enactment of the VCAA, 
November 9, 2000, or filed before the date of enactment and 
not yet final as of that date.  66 Fed. Reg. 45620, 45629 
(2001); see VCAA, 38 U.S.C.A. § 5100 et seq. (West 2002); see 
also VAOPGCPREC 7-2003 (Nov. 19, 2003) (determining that VA 
regulations implementing the VCAA are more favorable to 
claimants than the law in effect prior to their enactment).  
As discussed below, the RO fulfilled its duties to inform and 
assist the appellant on this claim.  Accordingly, the Board 
can issue a final decision because all notice and duty to 
assist requirements have been fully satisfied, and the 
appellant is not prejudiced by appellate review.

In the present case, a substantially complete application for 
the appellant's increased rating claim was received on 
February 23, 1995.  Thereafter, in a rating decision dated in 
December 1995, the appellant's claim was denied.  Only after 
that rating action was promulgated did the RO, on October 14, 
2003, provide notice to the appellant regarding what 
information and evidence is needed to substantiate his 
increased rating claim, as well as what information and 
evidence must be submitted by the appellant, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in his possession that 
pertains to the claim.  Nevertheless, the Board finds that 
any defect with respect to the timing of the VCAA notice 
requirement was harmless error.  While the notice provided to 
the appellant on October 14, 2003, was not given prior to the 
first AOJ adjudications of the claim, the notice was provided 
by the RO at that time, and the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  After the notice was provided, the 
case was readjudicated.  A Supplemental Statement of the Case 
(SSOC), adjudicating the appellant's claim, was provided to 
the appellant in January 2004.  The appellant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Therefore, to decide the appeal would not be 
prejudicial error to the appellant.

VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  A letter from the RO dated on October 14, 
2003 complied with these requirements.

As for VA's duty to assist a veteran, the appellant's service 
medical records, VA medical records, and private medical 
records have been obtained.  There is no indication that 
relevant (i.e., pertaining to treatment for the claimed 
disability) records exist that have not been obtained.  The 
duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim.  The appellant was provided VA 
examinations in October 1995 and March 1997.

The Board finds that VA has done everything reasonably 
possible to assist the appellant.  A remand or further 
development of this claim would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the appellant in this case.  Further development and 
further expending of VA's resources is not warranted.  Any 
"error" to the appellant resulting from this Board decision 
does not affect the merits of his claim or his substantive 
rights, for the reasons discussed above, and is therefore 
harmless.  See 38 C.F.R. § 20.1102 (2003).  There is no 
reasonable possibility that further assistance to the 
appellant would substantiate his claim.  See 38 C.F.R. § 
3.159(d) (2003).

Having determined that the duties to inform and assist the 
appellant have been fulfilled, the Board must assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 
429, 433 (1995); see Elkins v. Gober, 229 F.3d 1369 (Fed. 
Cir. 2000); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); Hensley 
v. Brown, 5 Vet. App. 155, 161 (1993).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 3.102 (2003).

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155 (West 2002).  Consideration 
of the whole recorded history is necessary so that a rating 
may accurately reflect the elements of disability present.  
38 C.F.R. §§ 4.1, 4.2 (2003); Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  Where entitlement to compensation has 
already been established, and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994); Peyton, 1 Vet. App. 282; 38 C.F.R. §§ 4.1, 4.2 
(2003).  It is also necessary to evaluate the disability from 
the point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2 (2003), and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3 (2003).

An evaluation of the level of disability includes 
consideration of the functional impairment of the appellant's 
ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2003).  If there is a question 
as to which evaluation to apply to the veteran's disability, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2003).  Where the rating schedule does not 
provide a zero percent evaluation for a diagnostic code, a 
zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  38 
C.F.R. § 4.31 (2003).

The appellant's service-connected hypertrophic tonsils have 
been rated noncompensably disabling under Diagnostic Code 
6599-6519.  The appellant's diagnosed hypertrophic tonsils do 
not have a specific diagnostic code.  When a veteran is 
diagnosed with an unlisted condition, it must be rated under 
an analogous diagnostic code.  38 C.F.R. §§ 4.20, 4.27 
(2003).  The diagnostic code is "built-up" by assigning the 
first two digits from that part of the schedule most closely 
identifying the part of the body involved and then assigning 
"99" for the last two digits for all unlisted conditions.  
38 C.F.R. § 4.27 (2003).  Then, the disability is rated by 
analogy under a diagnostic code for a closely related 
disability that affects the same anatomical functions and has 
closely analogous symptomatology.  38 C.F.R. §§ 4.20, 4.27 
(2003).  Therefore, the appellant's service-connected 
hypertrophic tonsils are rated according to the analogous 
condition of organic aphonia under Diagnostic Code 6519.

During the pendency of this appeal, regulatory changes 
amended the VA Schedule for Rating Disabilities, 38 C.F.R. 
Part 4 (1996), including the rating criteria for evaluating 
respiratory disorders.  See 61 Fed. Reg. 46720-46731 
(September 5, 1996).  This amendment was effective October 7, 
1996.

When a law or regulation changes after a claim has been filed 
but before the administrative appeal process has been 
concluded, VA must determine whether the law or regulation 
identifies the type of claims to which it applies.  If the 
statute or regulation is silent, VA must determine whether 
applying the new provision to claims that were pending when 
it took effect would produce genuinely retroactive effects.  
The new provision should not be applied to the claim if it 
would produce retroactive effects.  See VAOPGCPREC 7-2003 
(Nov. 19, 2003) ("[S]tatutes or regulations liberalizing the 
criteria for entitlement to compensation . . . may be applied 
to pending claims because their effect would be limited to 
matters of prospective benefits.").  However, where the 
amended regulations expressly provide an effective date and 
do not allow for retroactive application, the veteran is not 
entitled to consideration of the amended regulations prior to 
the established effective date.  Green v. Brown, 10 Vet. App. 
111, 116-119 (1997); see also 38 U.S.C.A. § 5110(g) (West 
2002) (where compensation is awarded pursuant to any Act or 
administrative issue, the effective date of such award or 
increase shall be fixed in accordance with the facts found 
but shall not be earlier than the effective date of the Act 
or administrative issue).  For any date prior to October 7, 
1996, the Board cannot apply the revised regulations.

The RO considered both the old regulations and the new 
regulations in an August 1997 SSOC and provided the rating 
criteria.  Therefore, the appellant and his representative 
were given notice of the old and new regulations and have had 
an opportunity to submit evidence and argument related to 
both regulations.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

Prior to October 1996, under Diagnostic Code 6819, complete 
organic aphonia was assigned a 60 percent rating when 
manifested by the constant inability to speak above a 
whisper.  A 100 percent disability rating required the 
constant inability to communicate by speech.  38 C.F.R. 
§ 4.97, Diagnostic Code 6519 (1996).  Partial aphonia was 
rated as chronic laryngitis under Diagnostic Code 6516.  Id.  
Diagnostic Code 6516 for provided a 10 percent disability 
rating for moderate chronic laryngitis manifested by moderate 
hoarseness and catarrhal inflammation of cords or mucous 
membrane.  A 30 percent rating was warranted for severe 
chronic laryngitis manifested by marked hoarseness and marked 
pathological changes, such as inflammation of cords or mucous 
membrane, thickening or nodules of cords, or submucous 
infiltration.  38 C.F.R. § 4.97, Diagnostic Code 6516 (1996).

Under the amended rating criteria, Diagnostic Code 6519 
provides a 60 percent rating for complete organic aphonia 
manifested by the constant inability to speak above a 
whisper.  A 100 percent disability rating requires the 
constant inability to communicate by speech.  38 C.F.R. 
§ 4.97, Diagnostic Code 6519 (2003).  Incomplete aphonia is 
rated as chronic laryngitis under Diagnostic Code 6516.  Id.  
Diagnostic Code 6516 provides a 10 percent disability rating 
for chronic laryngitis manifested by hoarseness with 
inflammation of cords or mucous membrane.  A 30 percent 
rating is warranted for chronic laryngitis manifested by 
hoarseness with polyps, thickening or nodules of cords, 
submucous infiltration, or pre-malignant changes on biopsy.  
38 C.F.R. § 4.97, Diagnostic Code 6516 (2003).

The Board finds that, in this case, neither the old nor the 
amended rating criteria are more favorable to the appellant's 
claim.  The Board concludes that, regardless of which set of 
rating criteria are applied, the objective medical evidence 
shows disability that more nearly approximates that which 
warrants the assignment of the current noncompensable 
disability rating, rather than a higher rating.  See 
38 C.F.R. § 4.7 (2003).  The Board has considered the 
requirement of 38 C.F.R. § 4.3 to resolve any reasonable 
doubt regarding the level of the appellant's disability in 
his favor; however, the preponderance of the evidence is 
against the assignment of a compensable disability rating.

The evidence of record presents a clear, consistent picture 
of the appellant's hypertrophic tonsils.  The appellant has 
few if any residuals of his hypertrophic tonsils that were 
treated in service.  The two most recent VA examinations of 
the appellant show no residuals.  The appellant has been 
treated for a sore throat once in 1994 and once in 2000.

The appellant does not have complete aphonia.  With regard to 
the old criteria, the appellant's hypertrophic tonsils are 
not of moderate severity.  There is no evidence of chronic 
hoarseness or catarrhal inflammation.  Accordingly, the 
preponderance of the evidence is against the assignment of a 
compensable disability rating under old Diagnostic Code 7516 
for the appellant's hypertrophic tonsils.

With regard to the amended criteria, the evidence does not 
show hoarseness with inflammation of cords or mucous 
membrane, nor is there evidence of polyps, thickening or 
nodules of cords, submucous infiltration, or pre-malignant 
changes on biopsy.  In order to evaluate the appellant's 
hypertrophic tonsils as 10 percent disabling, it is required 
that the severity of the disability more nearly approximate 
the criteria for that rating than for the lower rating.  
Because the appellant meets none of the bases for a 
compensable disability evaluation under Diagnostic Code 7516, 
a higher rating is not warranted under the amended 
regulations.

Accordingly, the preponderance of the evidence demonstrates 
that a compensable disability rating for hypertrophic tonsils 
under either the old or the amended criteria is not 
warranted.


ORDER

Entitlement to a compensable disability rating for the 
appellant's service-connected hypertrophic tonsils is denied.


REMAND

The issues of entitlement to a compensable evaluation for 
dermatophytosis of the feet, entitlement to a 10 percent 
disability evaluation based on multiple noncompensable 
disabilities, entitlement to service connection for 
gastroenteritis, and entitlement to service connection for 
residuals of dental trauma are not yet ready for appellate 
review.

VA has a duty to assist veterans in the development of facts 
pertinent to their claims.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002); see 
also Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
701, 117 Stat. 2651, ____ (Dec. 16, 2003) (to be codified at 
38 U.S.C. §§ 5102, 5103); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2003) (VA regulations implementing the 
VCAA).  VCAA notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  An October 14, 2003 letter from the RO 
provided the required VCAA notice for the appellant's 
increased rating claims; however, the letter failed to 
address the VCAA requirements with regard to the appellant's 
claim of entitlement to a 10 percent disability rating 
pursuant to 38 C.F.R. § 3.324.

With regard to the appellant's claim of entitlement to a 
compensable rating for dermatophytosis of the feet, the 
appellant last underwent a VA examination in May 1998, 
although it is unclear whether even that examination included 
an examination of the appellant's feet.  In an May 2004 
statement, the appellant's representative points out that 
recent VA medical records show that the appellant's 
dermatophytosis of the feet has increased in severity since 
the last VA examination of the appellant.  See Snuffer v. 
Gober, 10 Vet. App. 400, 408 (1997) (requiring a new 
examination where the claimant asserts that a disability has 
increased in severity since the time of the last VA 
examination).  Where the record does not adequately reveal 
the current state of the claimant's disability, the 
fulfillment of the statutory duty to assist requires a 
thorough and contemporaneous medical examination.  Suttman v. 
Brown, 5 Vet. App. 127, 138 (1993); Green (Victor) v. 
Derwinski, 1 Vet. App. 121, 124 (1991).

Further, during the pendency of this appeal, regulatory 
changes amended the rating criteria for evaluating skin 
disorders.  See 67 Fed. Reg. 49590 (July 31, 2002).  This 
amendment was effective August 30, 2002.  Id.  When a law or 
regulation changes after a claim has been filed but before 
the administrative appeal process has been concluded, VA must 
determine whether the law or regulation identifies the type 
of claims to which it applies.  If the statute or regulation 
is silent, VA must determine whether applying the new 
provision to claims that were pending when it took effect 
would produce genuinely retroactive effects.  The new 
provision should not be applied to the claim if it would 
produce retroactive effects.  See VAOPGCPREC 7-2003 (Nov. 19, 
2003) ("[S]tatutes or regulations liberalizing the criteria 
for entitlement to compensation . . . may be applied to 
pending claims because their effect would be limited to 
matters of prospective benefits.").  However, where the 
amended regulations expressly provide an effective date and 
do not allow for retroactive application, the veteran is not 
entitled to consideration of the amended regulations prior to 
the established effective date.  Green v. Brown, 10 Vet. App. 
111, 116-119 (1997); see also 38 U.S.C.A. § 5110(g) (West 
2002) (where compensation is awarded pursuant to any Act or 
administrative issue, the effective date of such award or 
increase shall be fixed in accordance with the facts found 
but shall not be earlier than the effective date of the Act 
or administrative issue).  For any date prior to August 30, 
2002, the revised regulations cannot be applied.

A remand is also required in order to accord due process 
regarding the issues of entitlement to service connection for 
gastroenteritis and entitlement to service connection for 
residuals of dental trauma.  In an April 2003 rating 
decision, the RO denied the appellant's claims.  In June 2003 
the RO received the appellant's Notice of Disagreement with 
the decisions on these issues.  Because no Statement of the 
Case (SOC) has been provided on either of these issues, the 
appellant has not had an opportunity to perfect an appeal.  
In a case in which a claimant has expressed timely 
disagreement in writing with a rating action of the RO, an 
appeal has been initiated, and the RO must issue a statement 
of the case.  The Board must remand these issues to the RO 
for that purpose.  See Manlincon v. West, 12 Vet. App. 238, 
240-41 (1999) (holding that where a notice of disagreement is 
received by VA, the appellate process has commenced and the 
appellant is entitled to a Statement of the Case on the 
issue).

Accordingly, this appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C..  VA 
will notify the appellant if further action is required on 
his part.

1.  The RO must ensure that the 
notification requirements set forth at 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) are fully complied with and 
satisfied regarding the issue of 
entitlement to a 10 percent disability 
rating pursuant to 38 C.F.R. § 3.324.  
This includes notifying the appellant 
(1) of the information and evidence not 
of record that is necessary to 
substantiate the claim, (2) of the 
information and evidence that VA will 
seek to provide, and (3) of the 
information and evidence that the 
claimant is expected to provide.  The 
appellant should also be requested to 
provide any evidence in his possession 
that pertains to the claim.

2.  The appellant should be afforded a VA 
skin diseases examination to assess the 
severity of the appellant's service-
connected dermatophytosis of the feet.  
The claims folder should be made 
available to the examiner for review 
before the examination.

In addition to completing all relevant 
inquiries on the examination worksheet, 
the examiner should determine whether the 
appellant has dermatophytosis in areas 
other than his feet.  If so, the examiner 
is requested to offer an opinion as to 
whether dermatophytosis in those areas is 
related to the dermatophytosis of the 
appellant's feet.  The examiner is also 
requested to offer an opinion as to 
whether the appellant's dermatophytosis 
interferes with normal employability.

3.  With regard to the appellant's claims 
of entitlement to a compensable 
evaluation for dermatophytosis of the 
feet and entitlement to a 10 percent 
disability evaluation based on multiple 
noncompensable disabilities, the RO 
should again review the record.  If any 
benefit sought on appeal remains denied, 
the appellant and his representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.  The SSOC 
should set forth all pertinent laws and 
regulations, including the old and the 
amended rating criteria for skin 
disorders, see VAOPGCPREC 7-2003 (Nov. 
19, 2003), and should include a 
discussion of the application of those 
laws and regulations to the evidence.  
Thereafter, the case should be returned 
to the Board, if in order.  

4.  Regarding the issues of entitlement 
to service connection for gastroenteritis 
and entitlement to service connection for 
residuals of dental trauma, the appellant 
and his representative should be 
furnished a statement of the case and 
given an opportunity to respond thereto.  
The statement of the case should set 
forth all pertinent laws and regulations, 
and should include a discussion of the 
application of those laws and regulations 
to the evidence.  

If any claim remains denied, the 
appellant and his representative should 
be notified of the time limit within 
which an adequate substantive appeal must 
be filed and of the requirements for an 
adequate substantive appeal in order to 
perfect an appeal of the issue(s).

If, and only if, a timely and adequate 
substantive appeal is received, the 
claim(s) should then be returned to the 
Board for further review, as appropriate.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant need take no action unless 
otherwise notified.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



